318 F.2d 17
Willie Fred PHILLIPS, Appellant,v.UNITED STATES of America, Appellee.
No. 20262.
United States Court of Appeals Fifth Circuit.
May 24, 1963.

John Patrick Keegan, New Orleans, La., for appellant.
Gene S. Palmisano, Asst. U.S. Atty., New Orleans, La., Louis C. LaCour, U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and DE VANE, District judge.
PER CURIAM.


1
In this appeal from the denial of a motion under Section 2255 for vacation of the sentence of conviction, it appears that upon the advice of counsel appellant entered a plea of guilty.  There being no attack as to the good faith of counsel representing him, the Court is of the view that the plea of guilty under the circumstances constituted a waiver as to any defects which appellant now seeks to raise as to the proceedings touching on his purported confession to the officers prior to his arraignment and plea of guilty.

The judgment is

2
Affirmed.